Name: Council Regulation (EEC) No 1709/86 of 26 May 1986 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 149/4 Official Journal of the European Communities 3 . 6 . 86 COUNCIL REGULATION (EEC) No 1709/86 of 26 May 1986 temporarily suspending the autonomdus Common Customs Tariff duties on a number of agricultural products temporarily by fixing their period of validity by reference to the interests of Community production, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, \ Having regard to the draft Regulation submitted by the Commission , Whereas production in the Community of the products specified in this Regulation is currently inadequate , or non-existent ; whereas producers thus cannot n\eet the needs of user industries in the Community ; &gt; Whereas in certain cases it is in the&gt; interest of the Community to suspend the autonomous Common Customs Tariff duties only partially, particularly since the goods in question are produced in the Community, and in the other cases to suspend them totally ; Whereas, in view of the difficulty of assessing accurately short-term trends in the economic situation in the rele ­ vant sectors, suspension measures should be taken only HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed hereto shall be suspended at the level indicated against each of them. These suspensions shall be applicable :  from 1 July to 31 December 1986 for the products listed in Table I ,  from 1 July 1986 to 30 June 1987 for the products listed in Table II . Article 2 This Regulation shall enter into force on 1 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1986. For the Council The President G. BRAKS 3 . 6 . 86 Official Journal of the European Communities No L 149/5 ANNEX TABLE I CCT heading No Description Rate of autonomous duty % ex 03.01 B I e) 1 Piked dogfish (Squalus acanthias), fresh, chilled or frozen, whole, headless or in pieces 6 ex 03.01 B I y) Red Snapper (Lutjanus campechanus) 0 TABLE II CCT heading No Description Rate of autonomous duty % ex 03.01 Alb) Salmon, frozen and headless, for the processing industry for manufacture into pastes «or spreads (a) 0 03.01 B I g) 2 Lesser or Greenland halibut (Reinhardtius hippoglossoides), fresh, chilled or frozen, whole, headless or in pieces 4 ex 03.01 Big) 2 Lesser or Greenland halibut (Rheinhardtius hippoglossoides), fresh, chilled or frozen, whole, headless or in pieces, for smoking (a) 0 ex 03.0 1 B I y) Sturgeons, fresh, chilled or frozen, whole, headless or in pieces, intended for proces ­ sing (a)) (b) 0 ex 03.01 B I y) Lump fish (Cyclopterus Lumpus) with roe, fresh or chilled, intended for processing (a) 0 ex 03.01 C Soft roes, frozen, intended for the manufacture of deoxyribonucleic acid (DNA) (a) 0 ex 03.01 C Hard fish roes, fresh, chilled or frozen 0 ex 03.02 A I f) Saithe (Pollachius virens), salted or in brine, whole, headless or in pieces, intended for smoking, drying or canning (a) 9 ex 03.02 A II d) Fillets or saithe (Pollachius virens), salted or in brine, intended for smoking, drying or canning (a) 10 ex 03.02 C Hard fish roes, salted or in brine 0 ex 03.03 A IV c) Shrimps of the variety Royal Red (Haliporoides sibogae or Hymenopenaeus silbogae) peeled and deep-frozen intended for the processing industry for the manufacture of products falling under heading No 16.05 (a) (c) 0 ex 03.03 A Vb) Krill for processing (a) 0 ex 07.03 E Mushrooms, excluding cultivated mushrooms within the meaning of subheading 07.01 Q I, in salted or sulphur water, or to which other substances ensuring their temporary preservation have been added, but not specially prepared for immediate consumption 0 ex 07.04 B Mushrooms, excluding cultivated mushrooms within the meaning of subheading 07.01 Q I, dried, dehydrated or evaporated, whole or in identifiable slices or pieces, intended for treatment other than simple repacking for retail sale (a) (c) 0 ex 07.05 B I Beans, white, dried, of the species Phaseolus vulgaris 0 ex 08.01 A Dates, fresh or dried, intended for the processing industry, other than for the production of alcohol (a) 0 ex 08.01 A Dates, fresh or dried, for packing for retail sale into immediate packings of a net capacity not exceeding 1 1 kilograms (a) 0 ex 08.08 F I Large American cranberries , fresh (Vaccinium macrocarpum) 0 ex 08.09 Rose hips, fresh 0 No L 149/6 Official Journal of the European Communities 3 . 6 . 86 CCT heading No Description Rate of autonomous duty % ex 08.10 B, C and ex D Fruit of the species Vaccinium, whether or not cooked, in frozen state , not containing added sugar 0 ex 08.10 D Rose-hips, whether or not cooked, in frozen state not containing added sugar 0 ex 08.10 D Dates, frozen, in immediate packings of a net capacity of 5 kilograms or more, not intended for the production of alcohol (a) 0 ex 15.07 D lb) 2 Purified soya-been oil in glass bottles . Each bottle holds 10 litres of purified soya ­ bean oil containing by weight :  a minimum of 8,5 % and a maximum of 12 % of palmitic acid esters,  a minimum of 2,5 % and a maximum of 4,7 % of stearic acid esters,  a minimum of 22,4 % and a maximum of 29 % of oleic acid esters,  a minimum of 46,6 % and a maximum of 53,7 % of linoleic acid esters,  a minimum of 7,4 % and a maximum of 1 1 % of linolenic acid esters, and containing  not more than 5 millimoles of free fatty acid per kilogram of oil,  phosphalipids corresponding to a nitrogen content not exceeding 0,04 mg per gram of oil . The soya-been oil covered by this description is destined for the preparation of emulsions for injections (a) 8 with a maximum duty of 125 ECU per 100 kilo ­ grams net weight, plus a compensatory amount in certain conditions ex 16.04 A II Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine 0 ex 1 6.04 B I Salmon for the processing industry for manufacture into pastes or spreads (a) 0 ex 16.05 A Crabs of the species 'King' (Paralithodes Camchaticus), 'Hanasaki' (Paralithodes brevipes), 'Kegani ' (Erimacrus isenbecki), 'Queen' and 'Snow' (Chionoecetes spp), 'Red' (Geryon quinquedens), 'Rough stone' (Neolithides asperrimus), Lithodes antarctica, 'Mud' (Scylla serrata), 'Blue' (Portunus spp), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net capacity of 2 kilo ­ grams or more 0 ex 16.05 B Lobster flesh, cooked, to be used by the processing industry for the manufacture of butters based on lobster, pastes, pates, soups or sauces (a) (c) 10 ex 23.07 A Fish or marine mammal solubles 0 (a) Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions. (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting, tailing, heading,  cutting (excluding, filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation . The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspension where such treatment (for operations) is (are) carried out at retail or catering level . The suspension of customs duties shall apply only to fish intended for human consumption . (c) However, the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings .